Title: To George Washington from William Blount, 13 February 1797
From: Blount, William,Cocke, William
To: Washington, George


                        
                            Sir, 
                            Philadelphia Feb. 13th 1797
                        
                        We recommend Robert Hays of Davidson County for Mashal Thomas Gray of Jefferson
                            County for Attorny and Morgan Brown of Palmyra for Collector of the Impost in the State of
                            Tennessee. Mr Hays was an officer in the Revolutionary army, is at present Colonel of a
                            Regiment of Cavalry and a Citizen of great Respectability. Mr Gray is a Lawyer of upwards of
                            twenty years standing in No. Carolina and lately become a Citizen of Tennessee—Mr Brown was
                            a respectable Member of the Legislature of So. Carolina lately removed to Tennessee
                            & resides at Palmyra & is well qualified to discharge the Duties of the
                            Office to which he is recommended, We have the Honor to be very respectfully
                        
                            Wm Blount
                            Wm Cocke
                            
                        
                    